Per Curiam.

Respondent was found guilty of a felony theft offense. Inasmuch as respondent has filed no objection to the recommendation of the board, we agree that the appropriate sanction for such egregious conduct is an indefinite suspension.
*18Accordingly, we adopt the findings and recommendations of the board and hereby suspend respondent from the practice of law for an indefinite period.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.